DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 1, 17, and 19 have been amended and no new claims have been added.
Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive.    The Applicant’s representative presents arguments to address the rejection of claims 1-20 under 35 USC 101.  Specifically, the Applicant’s representative argues that claims 1-20 are not directed to i) a grouping of abstract ideas under Step 2A-prong 1 (see Remarks 1/14/22, pg. 11-19) and ii) integrated to a practical application under Step 2A-prong 2 and/or amounts to significantly more under Step 2B (see Remarks, pg. 19-24).  The Examiner respectfully disagrees.
With respect to arguments under Step 2A-prong 1, the Applicant’s representative argues that the claims do not recite a grouping of abstract ideas such as a certain method of organizing human activity and/or mental processes (see Remarks, pg. 11-15).   The Applicant argues that the subject matter of the system is directed to a system to i) “act to obfuscate identifying information about the team “center” to the other team” that is similar to the parent case, now US 10,751,616 and ii) “adjust the attack values or defense values of the opposing group, maintaining the base attack values or defense values of the opposing group while adjusting a currently expressed value”.  The Examiner respectfully disagrees.    As acknowledged by the Applicant the claim is directed to subject matter for “a group battle game in which a plurality of groups participate” which is analogous to a certain method of organizing human activity (e.g., managing a social activity including rules and/or 
With respect to Step 2A-prong 1, the Applicant’s representative argues that the claim is not directed to “a certain method of organizing human activity” and/or “mental processes” (see Remarks, pg. 15-19).Specifically, the Applicant argues that the claims recite the limitation “upon determining that the predetermined action has been executed, performing a control step, the control step comprising changing the at least one correction value associated with the second group without changing the at least one reference value associated with the second group” which is not “a fundamental economic practice” and is not understood as “organize human activity”.  For instance, the Applicant argues that “[w]hile players may be participating in the battle game, and the claims may provide a framework for this battle game, this does not appear to rise to any more than the level of being “based on” or “involving” a judicial exception” (see Remarks, pg. 16).  The Examiner respectfully disagrees.  A certain method of organizing human activity includes limitations directed to managing a social activity including rules and instructions.  Stated differently, the limitation “upon determining that the predetermined action…the control step comprising changing the at least one correction value associated with the second group without changing the one reference value associated with the second group” is managing a battle game including rules and instructions to implement the battle game.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained under Step 2A-prong 1.  
Furthermore, the Applicant argues that the claims do not recite a mental process because the entire claim could not be performed entirely in the human mind (see Remarks, pg. 16-18).  The Examiner respectfully disagrees.  As noted in the MPEP, claims can still recite a mental process even if they are claimed as being performed on a computer when the mental process is performed i) on a 
With respect to Step 2A-prong 2, the Applicant argues that the claims are integrated into a practical application because it recites an improvement arising in the context of computer technology, relating to online interactions which are facilitated by present practices in computer technology (see Remarks, pg.  19-24). Specifically, the Applicant’s representative argues that the claims i) provide for social network gaming which enables players to “drop in/drop-out” ongoing game sessions and allows for players in the battle event to attack in a disjointed manner which eliminates the need for the players to participate as a “group” which is an improvement to the functioning of a computer or to any other technology or technical field (see Remarks, pg. 19-21); ii) similar to DDR Holdings the claims are directed to a “particular machine” because it solves a problem from a particular online context that would not have arisen in an offline one (see Remarks, pg. 21-22);. and iii) similar to Example 41, allowing for communication between parties in a manner such that information is concealed from others to address a problem in the context of computer technology, relating to what online interactions are facilitated by present practices in computer technology (see Remarks, pg. 22-24).  The Examiner respectfully disagrees.  With respect to “drop in/drop-out” techniques as an improvement to “social network gaming”, elements are directed to the abstract idea of a certain method of organizing human activity and are not sufficient to show integration into a see MPEP 2106.05(f) and (h)).  Finally, with respect to Example 41, the claims recite steps for obfuscating the plurality of action options on a computer is not analogous to a method for establishing “cryptographic communications between a first computer terminal and a second computer terminal from “play text word information” to transform the data to the second computer terminal over a communication channel.  In this instance, the claimed obfuscating for the action options correspond to the predetermined action on a computer is merely a rule and/or instruction of managing a competition game which amount to invoking a computer as a tool to implement the abstract idea; extra-solution activity; and/or a technological environment in which to perform the abstract idea.  For at least these reasons, the Applicant’s arguments are not persuasive and the rejection has been maintained below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “executing, based on an input of a player in a first group in the plurality of groups, the predetermined action” is indefinite because it is unclear whether “an input of a player in a first group in the plurality of group” is a selection of one of the to perform the predetermined action in a first group in the plurality of groups, the predetermined action;” to overcome this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to grouping of abstract ideas without significantly more. The claims recites limitations that are directed to a certain method of organizing human activity and/or mental processes such as “performing a competition game between a plurality of groups, the plurality of groups comprising a plurality of players each belonging to a group in the plurality of groups;” – certain method of organizing human activity; “wherein performing the competition game comprises: for each group in the plurality of groups, providing at least one correction value associated with the group, said at least one correction value based on at least one reference value associated with the group, and controlling at least one correction value based on a state of the competition game and a time since a last execution of a predetermined action;” – certain method of organizing human activity; “providing, to a player in a first group of the plurality of groups, a plurality of action options, one of the action options being an certain method of organizing human activity; “based on an input of a player in a first group in the plurality of groups, the predetermined action;” – certain method of organizing human activity; “upon determining that the predetermined action has been executed, performing a control step, the control step comprising changing the at least one correction value associated with the second group without changing the at least one reference value associated with the second group;” – certain method of organizing human activity and/or mental process; “after the control step has been executed, automatically and continuously adjusting the at least one correction value associated with the second group towards the initial value of the at least one correction value associated with the second group as a function of time” – certain method of organizing human activity.  For at least these reasons the claims are found to recite an abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the limitations “obfuscating, from the player in the first group, which action option corresponds to the predetermined action” and “automatically updating a graphical user interface of a player in the first group and a graphical user interface of another player in the second group based on continuous automatic adjustment of the correction value” amounts to steps invoke a general purpose computer as a tool to implement the abstract idea, extra solution activity of the abstract idea, and/or a technological environment and/or field of use to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Furthermore, the remaining limitations such as “a non-transitory computer-readable storage medium comprising program code that, when executed, cause a computer including a storage unit to execute, with a processor, steps comprising performing a competition game” amount to mere instructions to invoke a general purpose computer as a tool to implement the abstract idea and/or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims do not integrate the claim into a practical application.  
see Vancura, 0037-0040).  For at least these reasons, the claims are found to recite an abstract idea without significantly more.
With respect to independent Claims 17 and 19, the claims are found to be directed to an abstract idea without significantly more for substantially the same reasons as claim 1 as discussed above.  With respect to dependent claims 2-16, 18, and 20 the claims have been reviewed and found to recite further steps of the abstract idea, extra solution activity, and/or invoke the abstract idea using the computer as tool to implement the abstract idea or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        /Jay Trent Liddle/Primary Examiner, Art Unit 3715